Citation Nr: 0528407	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the legs and head.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to a higher evaluation for residuals of a 
fracture of the right radius, initially rated noncompensable, 
then 10 percent disabling from July 21, 2003.  

5.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (2004).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1948 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded 
the case in December 2000 for further evidentiary 
development.  In September 2005, the Board granted the 
appellant's motion to advance the case on the docket due to 
his advanced age.  


FINDINGS OF FACT

1.  The appellant's claimed shell fragment wounds to the legs 
and head were not incurred in active service.  

2.  The appellant did not incur a right knee disorder in 
service, and the current right knee disorder, manifested by a 
total right knee replacement, is not related to his active 
service.  

3.  The appellant did not incur a left knee disorder in 
service, and the current left knee disorder, manifested by 
degenerative changes in the left knee, is not related to his 
active service.  

4.  Prior to July 21, 2003, the record does not reveal any 
indication of lost dorsiflexion or palmar flexion, or of any 
impairment of the radius.  

5.  From July 21, 2003, the record does not reveal any 
impairment of the radius, though it does show limited motion 
(but not ankylosis) of the right wrist.  

6.  Prior to July 21, 2003, the appellant's service-connected 
history of infectious hepatitis, anxiety reaction, and healed 
simple fracture of the right radius, did not clearly 
interfere with normal employability.  


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds to the legs and head 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  The criteria for a compensable evaluation for residuals 
of a fracture of the right radius prior to July 21, 2003, or 
a rating in excess of 10 percent thereafter, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Codes 5212, 5215 (2005).  

5.  The criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324 (2005) are not met.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in March 2001, October 2002, and March 
2003, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Service Connection Claims

Applicable Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease 
(arthritis/degenerative joint disease) that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307 (2005).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2005); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

Shell Fragment Wounds to the Legs and Head

To establish service connection for residuals of shell 
fragment wounds to the legs and head, the claims file must 
include medical evidence of current residuals of these 
injuries.  The service medical records are entirely silent as 
to any shell fragment wounds of the legs or the head.  VA 
psychiatric examination in March 1955, soon after the 
appellant separated from service, showed no reference to 
shell fragment or any other type of wounds of the lower 
extremities, though he apparently informed the examiner that 
he had received shrapnel wounds of the right forearm on two 
occasions when he was shot by snipers.  There was no specific 
discussion of the claimed wounds.  

Private clinical records thereafter, in the 1980s and 1990s, 
did not reveal any history or findings concerning these 
alleged wounds.  The report of a VA examination in July 1999 
of a claimed knee disability reviewed the March 1955 VA 
examination, reported the appellant's history of two shrapnel 
wounds in the right forearm, and noted the lack of any 
reference to shrapnel wounds of the lower extremities.  The 
examiner did not otherwise discuss these claimed wounds and 
proceeded to render an opinion on the etiology of the knee 
disability, which is not at issue in this claim.  

These discussions of the history of the alleged wounds do not 
discuss wounds of the legs or head, and even if they did the 
comments are not more than a recitation by the medical 
examiner of the appellant's medical history without 
enhancement by the medical examiner.  See LeShore v. Brown, 8 
Vet. App. 406, 410 (1995) (recitation by a medical 
professional of a claimant's history is of limited probative 
weight).  The sole medical evidence even referencing the 
possibility of such residuals is the VA examination in July 
2003, which indicated that past x-rays and magnetic resonance 
images (MRIs) showed shrapnel in the left thigh.  Review of 
the claims file fails to reveal shrapnel in the left thigh or 
anywhere else in the legs.  The examiner in July 2003 
acknowledged that there was no indication of shrapnel wounds 
during service.  X-rays of the left femur in July 2003 showed 
no evidence of foreign bodies and no obvious acute process 
affecting the bone structures.  Also noted was a six-inch 
scar in the right inner thigh and two five-inch scars in the 
inner aspect of the lower legs secondary to harvesting grafts 
for a coronary artery bypass.  He also had an eight-inch scar 
over the right knee secondary to a knee replacement.  There 
were no other scars on the legs.  The examiner commented that 
the appellant claimed shell fragment wounds to the head, 
though there was no indication of any treatment or injury to 
the head during military service.  

Even if there were evidence of current residuals of the 
alleged wounds, the service medical records are entirely 
silent as to any injury to the head or the legs due to 
shrapnel.  Nor is there any continuity of symptomatology from 
the alleged wounds in service and the current findings, even 
if these residuals might be characterized as derived from 
such wounds.  Although the VA examination in July 1999 
reported what was termed an x-ray report of January 1996 
showing a metal artifact in the left medial thigh, the x-rays 
in the claims file for that date show nothing more than a 
meniscal tear in the right knee.  The VA examination in July 
2003 relates the scars to heart and knee surgeries that 
occurred well after the appellant separated from service.  In 
light of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of shell fragment wounds to the legs 
and head.  

Right and Left Knees

The appellant has current knee disorders, characterized as a 
total right knee replacement in 1996 and degenerative changes 
of the left knee as early as 1991.  Most recently, the VA 
examination in July 2003 revealed degenerative joint disease 
affecting both the right and left knees.  The service medical 
records are entirely silent as to any right or left knee 
injury, and so the key question in this case is whether there 
is medical evidence connecting the current right and left 
knee disorders with his service.  The records lacks any 
continuity of symptomatology following service, for the 
medical evidence prior to 1991 was silent as to any right or 
left knee disorder.  It also lacks a medical opinion in favor 
of the appellant's allegations.  The VA examination in July 
1999 included the examiner's opinion, based on review of the 
claims file, that it was unlikely the current knee disorders 
were due to shrapnel wounds claimed to have been incurred 
while on active service.  There was no reference to a direct 
injury to the knee and no reference to a penetrating wound of 
the knee.  The examiner commented that the knee abnormalities 
were degenerative in nature and seemed to have been 
asymptomatic until nearly 40 years after his separation from 
service.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right and left knee 
disorders.  

III.  Evaluation of Fractured Right Radius

The service medical records show the appellant injured his 
right wrist when his half-track overturned.  He was treated 
in service, released for further duty, and separated from 
service several years later.  The RO established service 
connection for the disability in a March 1955 rating decision 
and assigned a noncompensable evaluation.  That evaluation 
remained in effect until the appellant filed his claim for an 
increase in November 1996.  He now claims his right wrist 
injury is more severe than represented by the ratings 
assigned, in part due to shell fragments working their way 
into his right wrist.  His sister wrote in a June 2004 
statement that the appellant had little use of his right hand 
while he served a prison sentence for the previous 24 years.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The disability has been assigned a noncompensable evaluation 
from the date of the appellant's application for an increased 
evaluation, and a 10 percent evaluation from July 21, 2003.  
The noncompensable evaluation was assigned pursuant to the 
criteria of Diagnostic Code 5212 for impairment of the 
radius, which provides for the following rating criteria:  

      				        Extremity
	Criteria				Major		Minor
Malunion of the radius with 
      bad alignment			10 %		10 %
Nonunion in the upper half			20 %	
	20 %
With loss of bone substance and 
      deformity				30 %		20%
With loss of bone substance (1 inch 
      (2.5 centimeters) or more) 
      and marked deformity		40 %		30%

The 10 percent evaluation effective July 21, 2003, was 
assigned pursuant to the criteria of Diagnostic Code 5215 for 
limitation of motion of the wrist, which provides for a 10 
percent evaluation, whether for the major or the minor 
extremity, where dorsiflexion is less than 15 degrees or 
where palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a (2005).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2005).  A higher rating is available 
if the wrist is ankylosed.

Various private medical records in the 1990s are silent as to 
any treatment or complaints regarding the right wrist.  VA 
examination in July 1999 dealt with the appellant's knee 
disorders, not with the right wrist injury.  The Board 
remanded the case in December 2000 in part for a VA 
examination to assess the severity of the disability.  VA 
examination on July 21, 2003 (conducted at the appellant's 
place of incarceration and in conjunction with a review of 
the claims file) showed indications that the appellant used a 
right wrist brace or splint in the past and propelled himself 
in a wheelchair on a daily basis without difficulty.  Also 
noted was a recent decrease in strength and sensation.  X-
rays of the right wrist in August 2003 (and reported by the 
VA examiner) revealed no evidence of foreign bodies and 
significant sclerosis and joint space narrowing in the area 
of the carpal bones adjacent to the first and second 
metacarpals.  The impression was osteoarthritis.  Right wrist 
flexion was 3 degrees active and 15 degrees passive.  
Extension was zero degrees active and 52 degrees passive.  
Pain in the right forearm was noted to be 8 on a scale of 1 
to 10, which was present 100 percent of each day.  

Thus, prior to July 21, 2003, the record does not reveal any 
indication of lost dorsiflexion or palmar flexion, or of any 
other impairment of the radius that would warrant a 
compensable evaluation.  The first showing of any such 
impairment is in the VA examination of July 21, 2003.  That 
examination did not show any impairment of the radius, and 
thus a compensable evaluation is not warranted under the 
criteria of Diagnostic Code 5212.  However, there is evidence 
of pain and reduced motion of the right wrist, which is 
supportive of a maximum 10 percent evaluation pursuant to 
Diagnostic Code 5215.  While there is evidence of pain in 
this examination, because the 10 percent evaluation is the 
maximum evaluation possible (there being no evidence of 
ankylosis), further compensation pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2005), and the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995), is not appropriate.  
Thus, an evaluation in excess of 10 percent from July 21, 
2003, is not warranted.  

It is the determination of the Board that the preponderance 
of the evidence is against a compensable evaluation prior to 
July 21, 2003, and is against an evaluation in excess of 10 
percent from July 21, 2003, for residuals of a fracture of 
the right radius.  



IV.  Evaluation of Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, a 
compensable 10 percent evaluation is authorized, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2005).  
From July 21, 2003, a 10 percent schedular evaluation has 
been assigned for the right radius disability.  Therefore, a 
10 percent evaluation under section 3.324 is not applicable 
from that date.  Prior to July 21, 2003, though, the 
appellant had three service-connected disabilities, none of 
which were rated above noncompensable.  These service-
connected disabilities were a history of infectious 
hepatitis, anxiety reaction, and a healed simple fracture of 
the right radius.  However, there is no evidence prior to 
July 21, 2003, to suggest that these disabilities clearly 
interfered with normal employability.  For the period under 
consideration, the appellant was incarcerated, which was the 
prime reason for his lack of employment.  Moreover, there is 
no specific reference in the claims file to his service-
connected hepatitis, anxiety, or wrist disabilities 
interfering with employment.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against a 
compensable evaluation pursuant to the criteria of 38 C.F.R. 
§ 3.324 (2005).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of shell fragment wounds to 
the legs and head is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

A compensable initial evaluation for residuals of a fracture 
of the right radius, and an evaluation greater than 10 
percent thereafter, is denied.  

A compensable evaluation based on multiple noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
(2005) is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


